Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art references of record do not expressly teach or render obvious the claimed invention as recited in claim 1. Specifically, the prior art references of record fail to teach or suggest at least: “receiving a software artifact associated with a plurality of virtual network functions ... wherein each of the plurality of virtual network functions has a plurality of available disk images associated therewith ... instantiating at least one of the plurality of virtual network functions for each of at least a subset of the plurality of available disk images for the at least one of the plurality of virtual network functions ... measuring a performance metric for each of the validation tests; creating a list of performance metrics associated with each of the subset of the plurality of available disk images for which the validation test was run; and recommending at least one of the available disk images for the at least one of the plurality of virtual network functions based on the list of performance metrics,” when taken in context with other features of the independent claim as a whole.
In particular, an updated search of the prior art determined that the following references are pertinent to the claimed subject matter, but fail to teach or suggest at least the above-recited limitations for the following reasons:
L. Bondan, C. R. P. dos Santos and L. Z. Granville, "Comparing virtualization solutions for NFV deployment: A network management perspective," 2016 IEEE Symposium on 
P. Stephanow and N. Fallenbeck, "Towards Continuous Certification of Infrastructure-as-a-Service Using Low-Level Metrics," 2015 IEEE 12th Intl Conf on Ubiquitous Intelligence and Computing and Conf on Autonomic and Trusted Computing and Conf on Scalable Computing and Communications and Its Associated Workshops (UIC-ATC-ScalCom), 2015, teaches a process of continuously validating whether a service adheres to a set of requirements by presenting a bottom-up approach using low-level metrics available through widely deployed implementations of infrastructure-as-a-service (IaaS) components to construct complex metrics to support validation of generic requirements, but does not more particularly teach receiving a softare artifact associated with a plurality of VNFs each having a plurality of associated disk images, instantiating a subset of the images for a subset of the VNFs, measuring a performance metric for at least one validation test for each image, and generating a prioritized list of recommended images for use with the at least one VNF for the software artifact based on the performance metrics.
In view of the foregoing discussion, the identified claimed limitations, in combination with the other limitations of claim 1, are not present in the prior art of record and would not have been obvious; thus, pending claim 1 is allowed. Claims 8 and 15 contain subject matter similar to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
















Conclusion
Any inquiry concerning this communication or earlier communication from Examiner should be directed to ANDREW M. LYONS whose telephone number is (571) 270-3529. The examiner can normally be reached Monday to Friday from 9:00 AM to 5:00 PM. 
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, WEI ZHEN, can be reached at (571) 272-3708. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191